eNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-12 are pending.
Applicant’s election without traverse of Invention II, Claims 3-7 in the reply on 02/14/2022 is acknowledged and made final.
Claims 1-2 and 8-12 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected elected inventions, there being no allowable generic or linking claim.
Claims 3-7 have been examined on the merits.

Information Disclosure Statement
	The Information Disclosure Statement submitted on 12/03/2019 has been received and considered.
Claim Objections
Claims 2-3 are objected to because of the following informalities: Claims 2-3 recite the abbreviation “HGF” for hepatocyte growth factor (Specification, paragraph [0042]). An abbreviation should be preceded in its first occurrence by the specific identity of the entity which the abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	
Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wu et al. (Cell Research, 2017, previously cited and additionally cited supplemental data and table).

In regards to claim 3, Wu discloses a method of transitioning adult hepatocytes to duct-like hepatic progenitor cells in a transition media comprising HGF, A83-01, and CHIR99021 (p709, column 2, first full paragraph).

In regards to claim 4, Wu discloses that HGF was used at a concentration of 20ng/mL which lies within the range of 2 to 100ng/mL (Wu Supplementary, Table S1).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

In regards to claim 5, Wu discloses that A83-01 was used at a concentration of 1µM which lies within the range of 0.4 to 4 µM (Wu Supplementary, Table S1).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

In regards to claim 6, Wu discloses that CHIR99021 was used at a concentration of 3µM which lies within the range of 0.4 to 4 µM (Wu Supplementary, Table S1).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

In regards to claim 7, Wu discloses that hepatocytes were first passaged one week after seeding which lies within the range of 3 to 14 days (Wu Supplementary information, Data S1, Cell culture and differentiation, last paragraph p4, continuing to next page).
one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Therefore, Wu anticipates the invention as claimed.

Conclusion
	Rejection of claims 3-7 is proper.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632